Title: From George Washington to Sarah Bomford, 20 September 1772
From: Washington, George
To: Bomford, Sarah



Madam,
Mount Vernon 20th September 1772

The tender concern you shew to the distressed is sufficiently exemplifyed in the case of Mrs Savage, & will be attended, I am persuaded, with more pleasing reflections, than the acknowledgments of the Lady, or the thanks of her friends are capable of affording. Brutal as the Doctrs behaviour must appear to the feeling of every dispassionate mind, he is unwilling to be thought the Culprit he proves himself; for he does not scruple to assert, that Mrs Savage was not only provided with every necessary, but all kinds of conveniencies, when he left Ireland:

little, however will these assertions avail him, when oppos’d by your candid & disinterested account of his conduct towards that Lady, ⟨no⟩r will it, I apprehend, avail his purse; as we are not without hopes of bringing her Affairs to a more favourable issue then was expected in my last, there being good reason to believe, we shall now be able to set aside the Transaction with her former Agent, & consequently bring the Doctor to account for all the arrearages due on the Bond. In the mean time I send her the papers she requested thro’ you, & with all due deference & respect remain Madam Yr Most Obt humble Servant

G: Washington

